Citation Nr: 0124576	
Decision Date: 10/12/01    Archive Date: 10/18/01

DOCKET NO.  99-18 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical & Regional Office in 
Fort Harrison, Montana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim to establish basic eligibility for benefits 
administered by the Department of Veterans Affairs (VA) and, 
if so, whether all the evidence both old and new warrants the 
grant of such claim.  


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant served on active duty from April 1966 to 
November 1971.  

This case comes before the Board of Veterans' Appeals (Board) 
from an October 1998 determination of the Fort Harrison, 
Montana, Department of Veterans Affairs (VA), Medical & 
Regional Office (RO).  


FINDINGS OF FACT

1.  The RO denied the appellant's claim of entitlement to 
service connection for multiple fragment wounds in December 
1990; the RO informed the appellant that his claim had been 
previously denied on the basis that his character of 
discharge made him ineligible to any and all benefits 
administered by VA.  The RO also informed the appellant that 
he needed to furnish new and material evidence showing that 
his character of discharge is not a bar to benefits 
administered by the VA.  

2.  The appellant was notified of that determination and of 
his appellate rights; however, he did not perfect an appeal 
in the requisite time period.

3.  The evidence submitted since the unappealed December 1990 
RO determination is either cumulative and redundant, or does 
not bear directly and substantially upon the issue at hand, 
and is not so significant that it must be considered in order 
to fairly decide the merits of the claim.



CONCLUSIONS OF LAW

1.  The RO's December 1990 determination denying eligibility 
to VA benefits is final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 20.1104 (2000).

2.  The evidence received subsequently to the RO's December 
1990 denial is not new and material; thus, the requirements 
to reopen the claim of eligibility to VA benefits have not 
been met.  38 U.S.C.A. §§ 5107, 5108 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), which provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by VA.  38 U.S.C.A. § 5103A (West Supp. 
2001).  The Act is applicable to all claims filed on or after 
the date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The VCAA eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  First, the VA has a duty to notify 
the appellant and his representative, if any, of information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103 (West Supp. 2001).  Second, the VA 
has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West Supp. 2001).  Also, VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
intended effect of the new regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim. 

The Board further notes that during the course of the 
appellate process, the provisions of 38 C.F.R. § 3.156 with 
respect to new and material evidence were changed, effective 
August 29, 2001.  Where the law or regulation changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant applies, absent 
congressional or Secretarial intent to the contrary.  See 
Dudnick v. Brown, 10 Vet. App. 79 (1997); Karnas, supra.  
Here, the Secretary has specifically limited the application 
of the changes in § 3.156 to claims to reopen received on or 
after August 29, 2001.  Since the appellant's claim to reopen 
was filed prior to August 29, 2001, the new § 3.156 
provisions are not applicable in his case and the prior law 
will be applied herein. 

In this case, even though the claim was adjudicated prior to 
enactment of the VCAA and its implementing regulations, the 
Board concludes that the VA's duties have been fulfilled.  
The Board finds that the appellant was provided adequate 
notice as to the evidence needed to substantiate his claim.  
The discussions in the RO's October 1998 determination of 
record; May 1999 statement of the case (SOC); and letters 
sent to the appellant, informed him of the information and 
evidence needed to substantiate the claim and complied with 
the VA's notification requirements.  The VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The RO 
has obtained the appellant's DD Form 214N, Armed Forces of 
the United States Report of Transfer or Discharge; numerous 
additional service personnel records which reflect the facts 
and circumstances of the appellant's November 1971 discharge 
from the Marine Corps; and a December 1971 VA Administrative 
Decision.  Reasonable efforts were taken to obtain all 
relevant evidence identified by the appellant, and all 
evidence so obtained was considered.  The Board is unaware of 
any additional relevant and available evidence.  The Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the appellant's 
claim.  Therefore, no further assistance to the appellant 
with the development of evidence is required.

Where a final RO decision existed on a claim, that claim may 
not be thereafter reopened and allowed, and a claim based 
upon the same factual basis may not be considered by the 
Board.  38 U.S.C.A § 7105 (West 1991).  The exception is that 
if new and material evidence is presented or secured with 
respect to the claim, the Secretary shall reopen the claim 
and review the former disposition.  See 38 U.S.C.A. §§ 5108, 
7105 (West 1991).  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has specifically held that 
the Board may not consider a previously and finally 
disallowed claim unless new and material evidence is 
presented, and that before the Board may reopen such a claim, 
it must so find.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996).

Pursuant to the holding of the Federal Circuit in Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998), the legal hurdle 
adopted by the United States Court of Appeals for Veterans 
Claims (Court) in Colvin v. Derwinski, 1 Vet. App. 171, 174 
(1991), and related cases, see e.g. Sklar v. Brown, 5 Vet. 
App. 140, 145 (1993), Robinette v. Brown, 8 Vet. App. 69 
(1995) and Evans v. Brown, 9 Vet. App. 273 (1996), that 
required reopening of claim on the basis of "a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome" of the case was declared invalid.  Thus, the 
Federal Circuit held in Hodge that the legal standard that 
remains valid was that contemplated under 38 C.F.R. 
§ 3.156(a) that requires that in order for new evidence to be 
material, the new evidence should "bear[ ] directly and 
substantially upon the specific matter under consideration . 
. . [and must be] so significant that it must be considered 
in order to fairly decide the merits of the claim."

In Vargas-Gonzales v. West, 12 Vet. App. 321 (1999), the 
Court further concluded that a determination as to whether 
evidence is new is separate from a determination as to 
whether the evidence is material.  If the Board determines 
that the evidence is not new, that should end the Board's 
analysis as to whether the evidence is "new and material."  
Accordingly, if the evidence is not new, it is not necessary 
to go on and determine whether it is material, and thus any 
error arising from the application of the now invalid Colvin 
test of materiality would be harmless and a remand for 
readjudication consistent with Hodge would not be warranted.

Accordingly, the Board will consider whether new and material 
evidence has been submitted in accord with the holding in 
Hodge, supra.  No prejudice to the appellant is exercised by 
the Board's appellate disposition herein because the more 
flexible Hodge standard accords the appellant a less 
stringent "new and material" evidence threshold to 
overcome.  Cf. Bernard v. Brown, 4 Vet. App. 384 (1993); see 
also Fossie v. West, 12 Vet. App. 1 (1998).

The Board further observes that the Court has provided 
instruction in determining which evidence is to be considered 
as newly presented for purposes of deciding whether to reopen 
a claim.  In Evans, supra, the Court explained that in order 
to reopen a previously and finally disallowed claim (whether 
decided by the Board or an RO), there must be new and 
material evidence presented or secured since the time that 
the claim was finally disallowed on any basis, not only since 
the time that the claim was last disallowed on the merits.

A three pronged analysis is used to determine whether 
evidence is "new and material" as defined by 38 C.F.R. 
§ 3.156(a) (2000).  First, it must be determined whether the 
newly presented evidence "bears directly and substantially 
upon the specific matter under consideration," i.e., whether 
it is probative of the issue at hand.  Second, the evidence 
must be shown to be actually "new," that is, not of record 
when the last final decision denying the claim was made.  
Finally, a determination must be made as to whether the 
evidence "is so significant that it must be considered in 
order to fairly decide the merits of the claim."  See Hodge, 
supra, at 1359.  New evidence, submitted to reopen a claim, 
will be presumed credible solely for the purpose of 
determining whether the claim has been reopened.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  If all three tests 
are satisfied, the claim must be reopened.  Hodge, supra.

The evidence that must be considered in determining whether 
there is a basis for reopening this claim is that evidence 
added to the record since the December 1990 RO determination, 
the last disposition in which the appellant's claim was 
finally disallowed on any basis.  See Evans, supra, at 285 
(1996).

The United States will pay compensation to any "veteran" 
disabled by disease or injury incurred in or aggravated by 
active military service, who was discharged or released under 
conditions other than dishonorable from the period of service 
in which the disease or injury was incurred, provided the 
disability is not the result of the person's own willful 
misconduct.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2001).

The Board also points a "veteran" is a person who served in 
the active military, naval, or air service and who was 
discharged or released under conditions other than 
dishonorable.  38 C.F.R. § 3.1(d) (2001).  

The appellant submitted a VA Form 21-526 to VA in November 
1990, seeking compensation benefits for multiple fragment 
wounds.  By letter dated in December 1990, the RO essentially 
informed the appellant that that it had previously been held 
that he was ineligible to any and all benefits administered 
by VA.  The letter also acted to inform the appellant that if 
wished to have the determination reviewed that he needed to 
submit new and material evidence showing that the character 
of his service discharge was not a bar to VA administered 
benefits.  This decision is final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. § 20.1103 (2000).

The evidence of record at the time of the December 1990 VA 
determination letter includes a December 1971 VA 
Administrative Decision, as well as several other service 
personnel records.  The VA Administrative Decision shows that 
it was determined that the appellant's discharge from the 
Marine Corps service on November 2, 1971, was under 
dishonorable conditions due to his willful and persistent 
misconduct.  The decision indicated that the appellant had 
been "AWOL" [absence without official leave] on four 
occasions, totaling 827 days of unauthorized absence.  It was 
also noted that the appellant committed other offenses for 
which he received appropriate punishment.  Such offenses were 
noted to include driving without a valid driver's license on 
February 5, 1967; failure to have an "ID" [identification] 
card and Liberty card on February 10, 1967; possessing a K-
bar knife in his wall locker on August 5, 1969; and willfully 
disobeying a lawful order of his noncommissioned officer on 
September 3, 1969.  The decision further noted that the 
appellant had requested that he be issued an undesirable 
discharge for the good of the service and that this request 
had been disapproved on June 18, 1971.  Subsequent Marine 
Corps counseling efforts for the purpose of improving the 
appellant's attitude and behavior are noted to have failed.  
The decision also mentioned that under VAR 1012, 
subparagraphs (D) and (4), a discharge or release from 
service because of willful and persistent misconduct is 
considered to have been issued under dishonorable conditions.  
The additional service personnel records are shown to include 
evidence of a special court-martial shown to have been 
executed in March 1969, and various descriptions of offenses 
and punishments levied against the appellant during his 
period of service.  Also shown to have been of record is the 
above-mentioned request by the appellant for a discharge for 
the good of the service, dated in June 1971; this request, as 
discussed above, is shown to have been disapproved, also in 
June 1971.  

Pertinent evidence added to the record since the December 
1990 RO determination includes the transcript of the a July 
1999 personal hearing, several other service personnel 
records, Social Security Administration determination records 
and a letter from a private attorney, dated October 20, 1999. 

In the course of the hearing, the appellant testified that he 
went AWOL during service because of sickness in his family 
for a "month or two."  The VA hearing officer pointed out 
that according to the appellant's DD Form 214 that he was 
AWOL from September 1969 to April 1971.  The appellant added 
that he turned himself into the police in April 1971 at which 
time he was placed into a correctional facility.  The 
appellant indicated his disagreement with the hearing 
officer's comment that the appellant again went AWOL in July 
1971.  The hearing officer noted the two time periods are 
shown as part of the DD Form 214N as "non-pay periods/time 
lost."  

Review of the service personnel records received by the RO in 
August 2000, essentially includes numerous documentation of 
the many occasions concerning offenses and punishments which 
were brought against the appellant during his period of 
service.  The Board points out, parenthetically, that nothing 
in this recently received evidence acts to show that the 
character of the appellant's discharge, as shown as part of 
his DD Form 214N, is not a bar to his receiving VA benefits.  

After reviewing the record, the Board finds that new and 
material evidence has not been received to reopen the 
appellant's claim for entitlement to benefits administered by 
VA.  The Board points out that as part of the above-
referenced December 1990 determination the RO informed the 
appellant that it had previously been held that he was 
ineligible to any and all benefits administered by VA.  The 
appellant was further instructed, as was the case in December 
1971, that in the event that he desired a review of the 
character of his discharge that he should request such review 
with the Commandant, Marine Corps, at U.S. Marine Corps 
Headquarters in Washington, D.C.  Review of the record does 
not show that such a review has been requested by the 
appellant.  

The Board emphasizes that, unlike many questions subject to 
appellate review, a claim to establish qualifying service for 
purposes of basic eligibility by its very nature has an 
extremely narrow focus.  Again, as noted above, the RO has 
set forth the law and facts in a fashion that clearly and 
adequately informed the claimant of the very limited and 
specific type of evidence needed to substantiate his claim.  

The Board finds that, to the extent that the evidence 
submitted following December 1990 is neither cumulative nor 
duplicative of evidence which was of record at the time of 
the RO's December 1990 determination, see 38 U.S.C.A. § 5108 
(West 1991), the submitted evidence is "new" evidence 
within the meaning of 38 U.S.C.A. § 5108 (West 1991).  
However, the Board also finds that none of the evidence 
submitted in support of the appellant's claim is "material" 
evidence because, while the evidence does go to document the 
fact that the appellant was in fact discharged from service 
"Under Conditions Other Than Honorable," and that the 
appellant has provided testimony to the effect that he went 
AWOL during service due to personal reasons, it simply does 
not constitute evidence that establishes that the character 
of the appellant's service discharge does not act as a bar to 
his being entitled to benefits administered by VA.

The critical question in this case was and remains whether 
there is evidence that establishes that the character of the 
appellant's service discharge does not act as a bar to the 
entitlement to benefits administered by VA.  The evidence 
received since the December 1990 RO determination does not 
adequately address this fundamental question as to the 
appellant's claim.  Therefore, the Board finds that the 
additional evidence received in this case is not probative of 
this critical question and thus is not material.  It is also 
not material because it is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2000).

Because the appellant has not fulfilled his threshold burden 
of submitting new and material evidence to reopen his finally 
disallowed claim, the benefit-of-the-doubt doctrine is 
inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  
The Board views its discussion as sufficient to inform the 
appellant of the elements necessary to complete his 
application to reopen the claim.  See Graves v. Brown, 8 Vet. 
App. 522 (1996); Robinette, supra, at 77-78.

The Board concludes that the evidence submitted subsequent to 
the RO's December 1990 determination is not "new and 
material" and provides no basis to reopen the appellant's 
claim.  As such, the RO's December 1990 denial of VA benefit 
entitlement remains final.  38 U.S.C.A. § 7105(b) (West 
1991); 38 C.F.R. § 20.302 (2000).


ORDER

New and material evidence to reopen the claim having not been 
submitted, appeal is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals


 

